DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1, 27-41 drawn to method of phenotype analysis), and the particular species that are indolamines, catecholamines, and their metabolites (claims 29 and 30) in the reply filed on 05/25/2021 is acknowledged.
Claims 32-34 (requiring nonelected biomarkers) and claims 42-44 (drawn to nonelected methods) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected elements, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 05/25/2021.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 40 is unclear over recitation of the phrase “the method further comprises measuring … the one or more of said additional parameters”, as recited in claim 40.  The phrase is unclear because there is no antecedent basis for any “additional parameters” in either claim 40 or in claim 28 or in claim 1 from which the instantly rejected claim depends.

Claim Rejections - 35 USC § 101 – Patent Ineligible Subject Matter
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 , 27-31 and 35-41are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (a law of nature; an abstract idea) without significantly more.  The claim(s) is/are directed to a judicial exception encompassing an abstract idea and a natural phenomenon.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as set forth below.  The judicial exception is not integrated into a practical application of the judicial exception.

Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).

The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes - the claims are directed to methods.

Step 2A, prong one.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – The claims are directed to an abstract idea.  Where the claims recite “diagnosing a psychosis phenotype” and include limitations requiring that the presence of a genotype is indicative of a phenotype (claim 44) such elements of the claims are abstract ideas.  They are mental processes wherein data or information is judged, or correlated for a result or decision.  Additionally, where the diagnosing or evaluating is made based on a 

Step 2A prong 2. Does the claim recite additional elements that integrate the judicial exception in a practical application?  The judicial exception(s) to which the claims are directed are not integrated into a practical application because there are no required particular practical steps related to the determined polymorphisms (as recited in the steps of the claims), such as performing some particular treatment to alleviate the pathological effects of the psychotic disorder.  There are no particular required treatments that are specifically related to any indicated psychosis phenotype.

Here it is noted that while the claims may recite aspects of predicting or making a decision about a psychotic disorder, merely presenting the results of, or assigning and intended use to, a process otherwise unpatentable under section 101 is, insufficient to establish eligibility under the statute. See FairWarning IP, LLC v. Iatric Sys., Inc., (Fed. Cir. Oct. 11, 2016) (claim unpatentable despite recitation of the step: "providing notification if [an] event has occurred", akin to the “is indicative of” limitation of the instant claims).

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case the rejected claims require collecting data about polymorphisms in a subject.  Detection of allelic content, including the required MTHFR 677 C and T alleles, in samples from human patients with psychotic disorders, was routinely practiced in the art  (e.g.:  Roffman et al (2013). 

ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed. .

So even where a practical step of the claim may require detecting polymorphic alleles in a patient sample using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps for collecting data (specifically genetic information) to be used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims 

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility."

For these reasons the claims are rejected under 35 USC 101 as directed to subject matter that is not significantly more than a judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 27-31 and 35-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fryar-Williams (2015), as cited on the IDS of 09/12/2019.
Relevant to the limitations of claims 1 and 41, the reference teaches obtaining blood and urine samples (e.g.:  p.15 - Biochemical assays and specimen collection; relevant to claim 31) from subjects diagnosed with schizophrenia and schizoaffective disorder (e.g.:  p.1 - Background; relevant to claim 27).  The reference further teaches determining the status of the C677T MTHFR polymorphism (e.g.:  Table 7).  Here it is noted that the recitations in parts (i)-(iii) of step (b) of claim 1 do not require any active process steps, but mere set forth asserted properties of the various genotypes; the reference teaches that the homozygous 677 T genotype was detected (e.g.:  p.4, left col).
Relevant to the rejection of claims 28-30 and 41, the reference further teaches determining levels of catecholamine biomarkers such as dopamine, noradrenaline and adrenaline (e.g.:  Table 7; Table 2).
Relevant to the rejection of claims 35-37 the reference teaches the assessment of additional parameters using the Brief Psychiatric Rating Scale (BPRS) and the 
Relevant to the rejection of claims 38 and 39, the reference teaches using Spearman’s correlation analysis of data from BPRS and PANSS (e.g.:  p.5 - Odds ratio of diagnostic association and Spearman’s correlation analysis), and also teaches Receiver Operating Curve (ROC) analysis of biomarkers (e.g.:  p.4 - ROC analysis; Table 2).
Relevant to the rejection of claim 40, the reference teaches analysis of control subjects (e.g.:  p.1 – Background; p.16 – left col).

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634